____________




Dismissed and Opinion Filed November 13, 2012




                                              In The
                                    Qtlourt ot tppeat
                           ififtb itrftt of Ixa at atta
                                      No. 05-12-00196-CR

                               ERIC KEITH SCOTT, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-85362-2011

                               MEMORANDUM OPINION

                           Before Justices Bridges, Richter, and Lang
                                    Opinion by Justice Lang

       Eric Keith Scott was convicted of disorderly conduct involving the display of a firearm.

See Tux. PEN. CODE ANN. § 42.01(a)(8) (West Supp. 2012). Punishment was assessed at 180

days in jail, probated for two years, and a $1,000 fine. We adopted the trial court’s finding that

appellant no longer desires to pursue the appeal. The clerk’s record has not been filed.
       Accoidinglv.   \VC   (IiSIUiSS the appeal tOy   Vaflt   ot prosecution .See Tix. R. Aiw. P. 37.3(b).


                                                                  /               /      ,




                                                               JUSTICE /

Do Not Publish
Tcx. R, App, P.47
I 201 96F.FUO5
                                   Qlourt of Ztppcat
                        jfittj   itrict of ZJZixa at afta
                                      JUDGMENT

ERIC KEITH SCOTT, Appellant                 Appeal from the County Court at Law No.
                                            6 of Cohn County, Texas (Tr.Ct.No. 006-
No. 05-12-00196-CR       V.                 85362-2011).
                                            Opinion delivered by Justice Lang, Justices
THE STATE OF TEXAS, Appellee                Bridges and Richter participating.

       Based on the Court’s opinion of this date, we DISMISS the appeal for want of
prosecution.
                                                           /
Judgment entered November 13, 2012.                  //




                                                   DOUGASS LANG            /
                                                   JUSJfE